Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 
Claim Status
	Applicants’ response and amendments to the claims, filed 04/13/2021, have been received and entered.
	Claims 9 and 39 have been cancelled.
	Claims 3, 5-6, 20-21, 23-25, 27-30, and 36-38 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 

Authorization for this examiner’s amendment was given in an interview with Michael Muczynski on June 30, 2021.

The application has been amended as follows: 

CANCEL Claim 30.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent Claim 3 has been amended to recite a step of “…selecting a patient having Chronic Kidney Disease Stage 3 or 4 and a serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D of greater than 20 and a serum 25-hydroxyvitamin D level of at least 30 ng/mL…”.  The closest prior art, WHITE ET AL. (US 2014/0349979), teaches selecting patients having Chronic Kidney Disease Stage 3 and vitamin D insufficiency (a serum total baseline 25-hydroxyvitamin D level of 10 ng/mL to 29 ng/mL).  A person of ordinary skill in the art would expect patients having a serum 25-hydroxyvitamin D level of at least 30 ng/mL as claimed to also have a serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D of less than 20 as such patients are vitamin D sufficient.  See KAUFMANN ET AL. (J. Clin. Endocrinol. Metab., 2014, vol. 99, pages 2567-2574).
less than 20, not greater than 20 as claimed.
Accordingly, patentability of the claims is predicated on both the selected patient and the claimed effects on the patient’s serum 25-hydroxyvitamin D level and the patient’s serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D.  Not all patients having Chronic Kidney Disease Stage 3 or 4 have both a serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D of greater than 20 and a serum 25-hydroxyvitamin D level of at least 30 ng/mL. See FIGURE 3E.  Thus, Applicants’ claims circumscribe a very specific subpopulation of patients with Chronic Kidney Disease Stage 3 or 4 and secondary hyperparathyroidism. Likewise, administering the same daily amount of 25-hydroxyvitamin D to patients having Chronic Kidney Disease Stage 3 or 4 is not necessarily effective to (a) raise the patient’s serum 25-hydroxyvitamin D level to greater than 90 ng/ml and (b) control the patient’s serum ratio of serum 25-See FIGURE 3F. Thus, Applicants’ claims also circumscribe specific therapeutic endpoints on both a patient’s serum 25-hydroxyvitamin D level (“…to greater than 90 ng/mL…”) and their serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D (“…to less than 20”).
The claims require “…selecting a patient having Chronic Kidney Disease Stage 3 or 4 and a serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D of greater than 20 and a serum 25-hydroxyvitamin D level of at least 30 ng/mL…”.  Thus, for example, selecting a patient having Chronic Kidney Disease Stage 3 or 4 and a serum 25-hydroxyvitamin D level of at least 30 ng/mL, but having a serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D of less than 20 is construed by the Examiner to fall outside the scope of the claims.  
The claims require administration of repeat doses of 25-hydroxyvitamin D effective to (a) raise the patient’s serum 25-hydroxyvitamin D level to greater than 90 ng/ml and (b) control the patient’s serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D to less than 20.  Thus, for example, administering repeat doses of 25-hydroxyvitamin D to a claimed patient that is only effective to raise the patient’s serum 25-hydroxyvitamin D level to greater than 90 ng/ml but NOT effective to control the patient’s serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D to less than 20 is construed by the Examiner to fall outside the scope of the claims.  Similarly, administering repeat doses of 25-hydroxyvitamin D to a claimed patient that is only effective to control the patient’s serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D to less than 20 but NOT effective to raise the patient’s serum 25-hydroxyvitamin D level to greater than 90 ng/ml is also construed by the Examiner to fall outside the scope of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3, 5-6, 20-21, 23-25, 27-29, and 36-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629